






TENTH AMENDMENT TO CREDIT AGREEMENT
    
THIS TENTH AMENDMENT TO CREDIT AGREEMENT (the "Agreement") dated as of September
30, 2011, among AMERON INTERNATIONAL CORPORATION, a Delaware corporation (the
"Borrower"), the Subsidiaries of the Borrower identified as "Guarantors" on the
signature pages hereto, the persons identified as "Lenders" on the signature
pages hereto and BANK OF AMERICA, N.A., as administrative agent for the Lenders
(the "Agent").


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are party to
that certain Credit Agreement dated as of January 24, 2003 (as amended and
modified from time to time, the "Credit Agreement"). Unless otherwise defined
herein or the context otherwise requires, capitalized terms used in this
Agreement, including its preamble and recitals, have the meanings provided in
the Credit Agreement.


WHEREAS, the parties hereto have agreed to amend and modify the Credit Agreement
as set forth below.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.     Amendment. Section 8.11(a) of the Credit Agreement is hereby amended to
read as follows:


(a)    Consolidated Leverage Ratio. Commencing on August 28, 2011, permit the
Consolidated Leverage Ratio at any time to be greater than 2.00 to 1.0.


2.    Other. The Lenders hereby agree to waive any actual or potential Event of
Default resulting from a failure of the Loan Parties to comply with Section
8.11(c) of the Credit Agreement for the fiscal quarter ending August 28, 2011;
provided, that Section 12(g) of the multiparty guaranty related to the 2005 Note
Purchase Agreement may not be amended without the consent of the Agent and the
Required Lenders. In addition, the Lenders hereby agree that (1) the 2005 Note
Purchase Agreement and/or the multiparty guaranty related thereto may be amended
such that (a) the maximum "Consolidated Leverage Ratio" permitted thereunder is
consistent with maximum Consolidated Leverage Ratio permitted under the Credit
Agreement and (b) after November 30, 2011, the minimum "Fixed Charge Coverage
Ratio", "Margined Tangible Net Worth" and "Consolidated Tangible Assets Coverage
Ratio" in the 2005 Note Purchase Agreement and/or the multiparty guaranty
related thereto may be amended to be consistent with the minimum "Consolidated
Fixed Charge Coverage Ratio", "Consolidated Tangible Net Worth" and
"Consolidated Tangible Assets Coverage Ratio" permitted under the Credit
Agreement and (2) irrespective of any notice requirements or other restrictions
in the Credit Agreement that (A) the Borrower may redeem in full the notes
issued pursuant to the 2005 Note Purchase Agreement so long as the Credit
Agreement is reasonably concurrently terminated, all Commitments thereunder
terminated, all Loans and other Obligations (other than such Obligations as are
in respect of any Letters of Credit) thereunder repaid and Letters of Credit
issued thereunder cash collateralized in a manner acceptable to the L/C Issuer
(all of which the Borrower expects to occur on or about October 4, 2011 or
October 5, 2011), and (B) this Agreement shall serve as a notice of optional
reduction in the Commitments, but insofar as the commitment termination date is
not yet fixed no payment obligation or Default shall arise so long the
commitment termination date is substantially concurrent with the repayment of
the notes issued pursuant to the 2005 Note Purchase Agreement.


3.    Conditions Precedent. This Agreement shall become effective upon receipt
by the Agent of copies of this Agreement duly executed by the Loan Parties and
the Required Lenders.


4.    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Agent in connection with the preparation, execution and delivery of this
Agreement, including without limitation the reasonable fees and expenses of the
Agent's legal counsel.






--------------------------------------------------------------------------------




5.    Effect. Except as expressly modified and amended in this Agreement, all of
the terms, provisions and conditions of the Credit Agreement are and shall
remain in full force and effect and are incorporated herein by reference, and
the obligations of the Loan Parties hereunder and under the other Loan Documents
are hereby ratified and confirmed and shall remain in full force and effect. Any
and all other documents heretofore, now or hereafter executed and delivered
pursuant to the terms of the Credit Agreement are hereby amended so that any
reference to the Credit Agreement shall mean a reference to the Credit Agreement
as amended hereby. This Agreement is a Loan Document.


6.     Representations and Warranties. Each Loan Party represents and warrants
to the Lenders that, after giving effect to this Agreement, (i) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, (ii) no Loan Party has any counterclaims, offsets, credits or
defenses to the Loan Documents and the performance of its obligations
thereunder, or if such Loan Party has any such claims, counterclaims, offsets,
credits or defenses to the Loan Documents or any transaction related to the Loan
Documents, the same are hereby waived, relinquished and released in
consideration of the Lenders' execution and delivery of this Agreement, (iii) no
default or event of default exists under the 2005 Note Purchase Agreement, (iv)
no amendment to, or consent under, the 2005 Note Purchase Agreement is required
in connection with the execution, delivery or performance of this Agreement
other than those, if any, that have been obtained and (v) no amendment to, or
consent under that certain merger agreement entered into by the Borrower and
National Oilwell Varco, Inc. is required in connection with the execution,
delivery or performance of this Agreement other than those, if any, that have
been obtained.


7.    Counterparts. This Agreement may be executed in any number of counterparts
(including facsimile or secure electronic format (.pdf) signatures), each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.


8.     Governing Law. This Agreement and the Credit Agreement, shall be governed
by and construed in accordance with, the laws of the State of New York.


9.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
    
10.    Authorization; Enforceability. Each Loan Party hereby represent and
warrant as follows: (a) each Loan Party has taken all necessary action to
authorize the execution, delivery and performance of this Agreement; (b) this
Agreement has been duly executed and delivered by each Loan Party, and this
Agreement and the Credit Agreement constitute the Loan Parties' legal, valid and
binding obligations, enforceable in accordance with their terms, except as such
enforceability may be subject to (i) Debtor Relief Laws and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity); and (iii) no consent, approval, authorization
or order of, or filing, registration or qualification with, any court or
Governmental Authority or third party is required in connection with the
execution, delivery or performance by any Loan Party of this Agreement.


11.    Release. In consideration of the Lenders entering into this Agreement,
the Loan Parties hereby release the Agent, the Lenders, and the Agent's and the
Lenders' respective officers, employees, representatives, affiliates, advisors,
agents, managers, counsel and directors from any and all actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, now known or unknown, suspected or unsuspected to the extent
that any of the foregoing arises from any action or failure to act on or prior
to the date hereof.


12.    Entire Agreement. This Agreement together with the other Loan Documents
represent the entire agreement of the parties and supersedes all prior
agreements and understandings, oral or written if any, relating to the Loan
Documents or the transactions contemplated herein and therein.




    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed under seal and delivered as of the date and year
first above written.


BORROWER:
AMERON INTERNATIONAL

CORPORATION


By:
/s/ Daniel Emmett
Name:
Daniel Emmett
Title:
VP, Corporate Controller



By:
/s/ Gary Wagner
Name:
Gary Wagner
Title:
SVP, Finance and Administration & CFO





GUARANTORS:                 ISLAND READY-MIX CONCRETE, INC.


By:
/s/ Gary Wagner
Name:
Gary Wagner
Title:
Vice President



CENTRON INTERNATIONAL INC.


By:
/s/ Gary Wagner
Name:
Gary Wagner
Title:
Vice President



AMERICAN PIPE AND CONSTRUCTION
INTERNATIONAL


By:
/s/ Gary Wagner
Name:
Gary Wagner
Title:
Vice President & Treasurer



AMERON HOLDINGS, INC. (f/k/a Contrad)


By:
/s/ Gary Wagner
Name:
Gary Wagner
Title:
Vice President



AMERCOAT CORPORATION


By:
/s/ Gary Wagner
Name:
Gary Wagner
Title:
Vice President







--------------------------------------------------------------------------------




BONDSTRAND CORPORATION


By:
/s/ Gary Wagner
Name:
Gary Wagner
Title:
Vice President



PSX CORPORATION


By:
/s/ Gary Wagner
Name:
Gary Wagner
Title:
Vice President



AMERON COMPOSITES INC.


By:
/s/ Gary Wagner
Name:
Gary Wagner
Title:
Vice President



BOLENCO CORPORATION


By:
/s/ Gary Wagner
Name:
Gary Wagner
Title:
Vice President



TUBOS CALIFORNIA CORPORATION


By:
/s/ Gary Wagner
Name:
Gary Wagner
Title:
Vice President







--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:            BANK OF AMERICA, N.A.


By:
/s/ Aamir Saleem
Name:
Aamir Saleem
Title:
Vice President





LENDERS:                     BANK OF AMERICA, N.A.


By:
/s/ G Scott Lambert
Name:
G Scott Lambert
Title:
Vice President



BANK OF THE WEST


By:
/s/ Brock Mullins
Name:
Brock Mullins
Title:
VP



WELLS FARGO BANK, N.A.


By:
/s/ Ted Wu
Name:
Ted Wu
Title:
Vice President



UNION BANK, N.A.


By:
/s/ Peter C. Thompson
Name:
Peter C. Thompson
Title:
Vice President



COMERICA BANK


By:
/s/ Mark C. Skrzynski
Name:
Mark C. Skrzynski
Title:
Assistant Vice President



BANK OF HAWAII


By:
/s/ Anna Hu
Name:
Anna Hu
Title:
Vice President





